               Case 1:20-cv-01770-DLF Document 1 Filed 06/29/20 Page 1 of 6




                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA


    UNI-TOP ASIA INVESTMENT LIMITED,

                                        Petitioner,
                                                                    Civ. Action No.         20-1770
                          v.

    SINOPEC INTERNATIONAL PETROLEUM
    EXPLORATION AND PRODUCTION
    CORPORATION

                                        Defendants.

                                        Respondent.



             PETITION TO CONFIRM AN INTERNATIONAL ARBITRAL AWARD


              Petitioner UNI-TOP Asia Investment Limited (“UNI-TOP”), by its undersigned counsel,

pursuant to the Federal Arbitration Act, 9 U.S.C. §207 (the “FAA”), respectfully requests that this

Court enter an order confirming the arbitral award (the “Award”) issued by a China International

Economic and Trade Arbitration Commission (“CIETAC”) arbitral tribunal on June 30, 2017, in

an arbitration between UNI-TOP and Sinopec International Petroleum Exploration and Production

Corporation (“SIPC”).1 In support of this Petition, UNI-TOP alleges:

                                         NATURE OF THE PETITION

               1.   UNI-TOP files this Petition to confirm the Award pursuant to 9 U.S.C. §207 and

the U.N. Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10,

1958 (the “New York Convention”).



1
    A duly certified copy of the Award (with a certified translation) is attached as Exhibit A hereto.
              Case 1:20-cv-01770-DLF Document 1 Filed 06/29/20 Page 2 of 6




              2.   The Award arises out of an arbitration concerning UNI-TOP’s efforts to enforce its

rights, and to obtain payment from SIPC, in connection with an Agency Agreement signed on 4

March 2005 by and between UNI-TOP and SIPC (the “Agency Agreement”). As set forth in more

detail in the accompanying memorandum, the Award orders SIPC (i) to pay UNI-TOP the agency

commission under the Agency Agreement in an amount of $21,380,102 and overdue interest from

August 14, 2014 based on the benchmark interest rate published by the People’s Bank of China;

(ii) to compensate UNI-TOP for its legal fees in the amount of RMB 300,000 and HK$ 259,865;

and (iii) to pay to UNI-TOP the amount of $ 254,498.70 for the arbitration fees paid in advance

by UNI-TOP.

                                                THE PARTIES

              3.   Petitioner UNI-TOP is a company organized under the laws of the British Virgin

Islands (“BVI”), with its principal place of business in OMC Chambers, Road Town, Tortola,

British Virgin Islands. Petitioner is a party to the Agency Agreement of March 4, 2005, that is the

subject of the Award.2 UNI-TOP is an affiliate of Universal Petroleum Development Company

Limited, a Hong Kong company that is engaged in the business of trading crude oil and refined oil

products. Universal Petroleum has had a trading relationship with PK and other entities in

Kazakhstan since 2002.

              4.   Respondent SIPC is an agency, instrumentality, or organ of the People’s Republic

of China. It is organized as a corporation under the laws of the People’s Republic of China, with

its purported principal place of business in Beijing, People’s Republic of China. SIPC is a

subsidiary of China Petrochemical Corporation (“Sinopec”)—the world’s largest oil refining, gas



2
    A copy of the Agency Agreement is attached as Exhibit B.
               Case 1:20-cv-01770-DLF Document 1 Filed 06/29/20 Page 3 of 6




and petrochemical conglomerates by revenue. Sinopec owns 90.42% of SIPC and wholly controls

SIPC with and for the Chinese state. Sinopec is a wholly owned and wholly controlled agency or

instrumentality of the Chinese state; it is managed and controlled by China’s State-owned Assets

Supervision and Administration Commission (“SASAC”), a ministerial-level commission of the

State Council of the People’s Republic of China.3 The State Council performs state functions

similar to the executive-branch “Cabinet” in this country. SIPC’s other shareholders are indirectly

wholly owned and controlled by the State Council. SIPC is a party to the Agency Agreement that

is the subject of the Award

                                           JURISDICTION AND VENUE

              5.    This Court has subject matter jurisdiction over this proceeding pursuant to Section

203 of the FAA, which provides that actions or proceedings falling under the New York

Convention arise under the laws and treaties of the United States and are subject to the original

jurisdiction of the district courts of the United States. 9 U.S.C. § 203. The United States is a party

to the New York Convention (codified at 9 U.S.C. §§ 201 et seq.) and the recognition and

enforcement of the Award in this matter is governed by that Convention. This Court also has

subject matter jurisdiction pursuant to 28 U.S.C. § 1330(a) and 28 U.S.C. § 1605(a)(6), which

provide that federal district courts have original jurisdiction over actions against a foreign state (or

its agency, instrumentality or organ) in an action to confirm an award made pursuant to an

agreement to arbitrate which is governed by a treaty in force for the United States calling for the

recognition and enforcement of arbitral awards.




3
    Award, p. 28, attached as Exhibit A.
          Case 1:20-cv-01770-DLF Document 1 Filed 06/29/20 Page 4 of 6




          6.   This Court has personal jurisdiction over SIPC as an agency or instrumentality of

the People’s Republic of China under 28 U.S.C. § 1330(b). SIPC is an agency, instrumentality, or

organ of the People’s Republic of China or political sub-division thereof under 28 U.S.C. §

1603(a)-(b). SIPC is also an agency, instrumentality, or organ of the People’s Republic of China

because a majority of its shares are owned by China Petroleum & Chemical Corporation

(“Sinopec”), which is a “foreign state or a political subdivision thereof” under 28 U.S.C. § 1603(a)-

(b). SIPC is not immune from the jurisdiction of this Court for the purposes of this Petition because

the FSIA denies immunity to foreign states (or their agencies, instrumentalities, or organs) in an

action to confirm an arbitral award under the New York Convention. 28 U.S.C. § 1605(a)(6). In

any event, SIPC has waived any immunity it might seek to assert in the underlying Agency

Agreement. 28 U.S.C. §1605(a)(1).

          7.   SIPC is not required to show minimum contacts because it is not a “person” within

the meaning of the due process clause of the U.S. Constitution. SIPC has also waived its right to

challenge personal jurisdiction because the People’s Republic of China is a signatory to the New

York Convention. 28 U.S.C. §§ 1605(a)(1) and 1605(a)6.

          8.   Venue is proper in this district pursuant to 9 U.S.C. § 204 and 28 U.S.C § 1391(f).

                             BASIS TO CONFIRM THE AWARD

          9.   UNI-TOP and SIPC (the “Parties”) entered into an Agency Agreement on March 4,

2005. Under the Agency Agreement, SIPC appointed UNI-TOP as its exclusive agent to assist

SIPC with acquiring shares in PetroKazakhstan Incorporated (“PK”), a Canadian corporation with

oil and gas assets in Kazakhstan.

          10. SIPC repeatedly refused to pay the agent remuneration due under the Agency

Agreement and UNI-TOP commenced CIETAC arbitration against SIPC on September 30, 2015.
          Case 1:20-cv-01770-DLF Document 1 Filed 06/29/20 Page 5 of 6




          11. On June 30, 2017, the arbitral tribunal issued the Award. Among other things, the

Award ordered (i) SIPC to pay UNI-TOP the agency commission under the Agency Agreement in

an amount of US$ 21,380,102 and overdue interest from August 14, 2014 based on the benchmark

interest rate published by the People’s Bank of China; (ii) SIPC to compensate UNI-TOP for its

legal fees in the amount of RMB 300,000 and HK$ 259,865; and (iii) SIPC to pay to UNI-TOP

the amount of US$ 254,498.70 for the arbitration fees paid in advance by UNI-TOP.

          12. The Award can and should be confirmed because all of the requirements of the New

York Convention and Federal Arbitration Act are established and, for the reasons discussed in the

accompanying memorandum of law, there are no grounds for refusal or deferral of recognition or

enforcement of the Award.

          13. In support of this Petition, UNI-TOP incorporates by reference its accompanying

memorandum of law with exhibits.

                                  REQUEST FOR RELIEF

          WHEREFORE, UNI-TOP respectfully requests that this Court grant:

          a.    an Order pursuant to 9 U.S.C. § 207 and Article III of the New York Convention
                confirming, recognizing, and enforcing the Award and entering Judgment
                thereon;

          b.    a Judgment in favor of UNI-TOP and against SIPC in the amount awarded to
                UNI-TOP in the Award, US$21,380,102, plus simple interest at the benchmark
                interest rate published by the People’s Bank of China, running from August 14,
                2014;

          c.    a Judgment in favor of UNI-TOP and against SIPC for the costs ordered in the
                Award, amounting to RMB 300,000, HK$ 259,865 and US$ 254,498.70.

          d.    an Award of UNI-TOP’s costs of this civil proceeding, including reasonable
                attorneys’ fees incurred in bringing this proceeding;
         Case 1:20-cv-01770-DLF Document 1 Filed 06/29/20 Page 6 of 6




         e.    an Order retaining jurisdiction of this Court over the matter for any proceedings
               as may be necessary to enforce the Award and any further awards or judgments,
               which may be obtained by UNI-TOP against SIPC; and

         f.    any other relief that this Court deems necessary and proper.

Dated: June 29, 2020




                                            Respectfully Submitted,

                                            WILMER CUTLER PICKERING HALE and
                                            DORR LLP



                                            s/ David W. Bowker

                                            David W. Bowker
                                            David.Bowker@wilmerhale.com
                                            1875 Pennsylvania Avenue, NW
                                            Washington, DC 20006
                                            USA
                                            Tel: +1 202 663 6000
                                            Fax: +1 202 663 6363

                                            John V.H. Pierce (pro hac vice pending)
                                            John.Pierce@wilmerhale.com
                                            7 World Trade Center
                                            250 Greenwich Street
                                            New York, NY 10007
                                            United States of America
                                            Tel: +1 212 230 8829
                                            Fax: +1 212 230 8888


                                            Gary Born (pro hac vice pending)
                                            Gary.Born@wilmerhale.com
                                            Jonathan Lim (pro hac vice pending)
                                            Jonathan.Lim@wilmerhalecom
                                            49 Park Lane
                                            London W1K 1PS
                                            United Kingdom
